[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:            May 14, 1992 Date of Application:         May 15, 1992 Date Application Filed:      May 26, 1992 Date of Decision:            May 25, 1993
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford/New Britain at Hartford, Docket No. CR91-084825.
Yvonne Rodriguez Shack, Esq. Counsel for Petitioner CT Page 6223
John Dropick, Esq., Assistant State's Attorney for the State
BY THE DIVISION
The petitioner was convicted after a trial by jury of Assault First Degree, in violation of Conn. Gen. Stats.53a-59(a)(1). He was sentenced to fifteen years to serve, consecutive to any sentence that he was presently serving.
The record shows that the petitioner robbed the victim of his wallet in a bathroom. The victim grabbed the petitioner and was punched and stabbed in the chest during the struggle. The medical report indicates a stab wound that collapsed the lung and was within an inch of the heart or major blood vessels.
At the hearing counsel for the petitioner argued that although the petitioner had an extensive criminal record the crimes consisted of mostly misdemeanors. At sentencing the court failed to take into consideration that no one testified that they saw the petitioner with a weapon. Counsel pointed out that the petitioner grew up in a physically abusive environment and that although the sentencing court "did an excellent job in sentencing" the court failed to factor in the petitioner's background and that the sentence should be lower.
When petitioner addressed the panel, he indicated that he is trying to better himself by having a better outlook about life.
The state indicated that the court gave petitioner credit for his age and drug dependency. It pointed out the petitioner's vast criminal record and felt the sentence imposed was fair and appropriate.
In reviewing the remarks of the court, we find the judge balanced the youth of the petitioner along with his criminal history. The court noted the number of assaultive CT Page 6224 behavior crimes and found it to be a tragedy for the petitioner, his family and the family of the victim. Noting that the petitioner was drug-impaired, the court allowed that fact to mediate his sentences.
Based upon Practice Book Sec. 942 and Conn. Gen. Stats. 51-196, we conclude that the sentence imposed was proportionate and not excessive in view of the petitioner's extensive criminal record and offenses for which he was found guilty by the jury.
__________________________, J. Norko
__________________________, J. Klaczak
__________________________, J. Purtill
Judges Norko, Klaczak and Purtill participated in this decision.